1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    CESAR YOVANI CISNEROS,                  )     NO. EDCV 15-988-R (AGR)
12                                            )
                Petitioner,                   )
13                                            )
                       v.                     )
14                                            )     ORDER ACCEPTING FINDINGS
      NEIL McDOWELL, Warden,                  )     AND RECOMMENDATION OF
15                                            )     MAGISTRATE JUDGE
                Respondent.                   )
16                                            )
                                              )
17                                            )

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended

19   Petition, the other records on file herein, the Report and Recommendation

20   (“Report”) of the United States Magistrate Judge, and the Objections filed by

21   Petitioner. Further, the Court has engaged in a de novo review of those portions

22   of the Report to which objections were made. The Court accepts the findings and

23   recommendation of the Magistrate Judge.

24         Petitioner objects to the Magistrate Judge’s conclusion that the state court

25   reasonably found trial counsel was not ineffective when he selected a defense of

26   misidentification rather than self-defense without interviewing Petitioner’s family

27   members about the victim’s history of threats and violence towards Petitioner. He

28   argues that the Magistrate Judge “discounted [his] factual allegations” (Obj. at 3);
1    “erroneously hypothesized additional theories to support the denial of [his]
2    petition without taking the factual allegations as true” (id. at 5); and focused on
3    the strengths of the misidentification defense while downplaying its weaknesses
4    (id. at 9).1
5           Petitioner’s objections are not well taken. In reviewing the state court’s
6    rejection of Petitioner’s ineffective assistance claim, the Magistrate Judge
7    evaluated the reasons given by the California Court of Appeal in its reasoned
8    decision in light of the record on appeal as well as Petitioner’s new evidence
9    submitted to the California Supreme Court. See Reis-Campos v. Biter, 832 F.3d
10   968, 974 (9th Cir. 2016) (citing Cannedy v. Adams, 706 F.3d 1148, 1159 n.5 (9th
11   Cir. 2013)), cert. denied, 137 S. Ct. 1447 (2017).2 The Magistrate Judge’s
12   analysis assumed the truth of Petitioner’s factual assertions regarding trial
13   counsel’s interactions with Petitioner and his family, and regarding the prior
14   history between Petitioner and the victim as set forth in the supporting
15   declarations. The Report found that given the difficult choice before trial counsel
16   – two inconsistent potential defenses, each with its own risks and weaknesses –
17   the state court’s conclusion that counsel’s choice of defense was reasonable met
18   the “doubly deferential” standard of Strickland v. Washington, 466 U.S. 668
19   (1984) in conjunction with AEDPA. See Cullen v. Pinholster, 563 U.S. 170, 190
20   (2011).
21          Petitioner argues that “whether [trial counsel] was right not to argue self-
22
23          1
                   Petitioner incorrectly asserts the Report did not mention that trial
24   counsel told Petitioner that the principal prosecution eyewitness would be difficult
     to discredit. (Obj. at 9-10; Report at 25-26.)
25          2
                   Cannedy is instructive regarding the application of the AEDPA
26   standard when a habeas petitioner submits evidence to the California Supreme
     Court that was not before the state court that issued the last reasoned decision.
27   706 F.3d at 1159 n.5. But Cannedy involved counsel’s failure to investigate and
     present vital evidence supporting the defense presented at trial, not a choice
28   between two defense theories. Id. at 1160-62.

                                               2
1    defense to the jury puts the cart before the horse because [trial counsel] was
2    supposed to reasonably investigate the defense before writing it off.” (Obj. at 6
3    (emphases in original).) Trial counsel testified about his investigation at an
4    evidentiary hearing in the Superior Court. The new evidence provided to the
5    California Supreme Court did not undermine the Court of Appeal’s conclusion that
6    trial counsel’s investigation was sufficient to enable him to make an informed
7    choice between the two potential defenses. The information that Petitioner’s
8    family members would have provided if interviewed would not have significantly
9    affected a competent counsel’s assessment of the risks of a self-defense
10   defense, which included Petitioner’s anomalous behavior in leaving his car to
11   walk towards the person he feared would shoot him, and the possibility that the
12   victim’s past persecution of Petitioner could be viewed as showing motive and
13   premeditation.
14         Petitioner’s remaining contentions are without merit.
15         IT THEREFORE IS ORDERED that judgment be entered denying the
16   Petition and dismissing this action with prejudice.
17
18   DATED: October 30, 2018
19
                                                       MANUEL L. REAL
20                                                   United States District Judge
21
22
23
24
25
26
27
28
                                              3
